DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
The amendments and arguments presented in the Response filed Feb 1, 2022 are persuasive.  See below.  

Claim Rejections - 35 USC § 112 – Scope of Enablement
The rejections under 35 U.S.C. 112(a) are withdrawn in light of the amendments and arguments.  

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments and arguments.  

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The rejections under 35 U.S.C. 112(d) are withdrawn in light of the amendments and arguments.  

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102 are withdrawn in light of the amendments and arguments.  

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments and arguments.  

Allowable Subject Matter
Claims 1-3, 5, 7-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2001/0040713 (Haruyama at FIG. 1 teaches an array of PDs 31.  FIG. 1 is reproduced for reference:

    PNG
    media_image1.png
    694
    521
    media_image1.png
    Greyscale

US 6,356,692 (Ido). at FIG. 5a teaches an optical receiver with an array of waveguide photodetectors 30 and AWG 32.  

    PNG
    media_image2.png
    345
    476
    media_image2.png
    Greyscale

See also the first portion of the paragraph at col. 7, under “Second Embodiment”:
Next, the WDM receiver module (FIG. 5(a)) representing another embodiment of the present invention will be described. In this receiver module, a waveguide photo-diode (PD) array (N=4) 30 is mounted on a substrate provided with an arrayed waveguide grating (AWG) multiplexer/demultiplexer composed of a polymer waveguide. An optical fiber 9 is connected to an end face of the waveguide. A WDM optical signal entered through the optical fiber 9 is demultiplexed into wavelengths in the AWG multiplexer/demultiplexer 32, then each of the wavelengths is converted to an electric signal in the PD array 30.  …
In other words, it was known to use waveguide photodetectors in an optical receiving device.  

US 2010/0327382 (Campbell) teaches that modified uni-traveling carrier photo detectors were known.  See:
[0010] In one embodiment, a monolithically integrated TWPDA based on back-illuminated high-power modified uni-traveling carrier (MUTC) photodiode, a 2-element array with 40 .mu.m photodidoes ( PDs) and integrated matching resistor achieved a high saturation current of 114 mA at -3.5 V and a 3 dB bandwidth of 17 GHz. Compared to a single lumped element 40 .mu.m-PD this corresponds to almost two times the saturation current and 85% of the bandwidth. Further embodiments suggest that TWPDAs with >2 elements lead to further improvements in saturation current at maintained bandwidth.
US 2011/0234830 (Kiyota) at FIG. 1 teaches a two dimensional array of PDs 2.  

    PNG
    media_image3.png
    625
    507
    media_image3.png
    Greyscale

The PDs output signals to column signal processing circuits 5, the outputs of which are sequentially combined (e.g., see [0064]) and output to an amplifier 7.  

US 6,124,827 (Green) at FIG. 5 teaches a group array PD combiner device.  

    PNG
    media_image4.png
    834
    543
    media_image4.png
    Greyscale

In particular, see the photodiode arrays 216 which combine plural inputs to a single output.  See also col. 6, last para:
(18)   FIG. 5 illustrates another embodiment of the invention in which a receiver circuit 200 steers the antenna for RF reception. Each antenna element 12 in the array (not shown in its entirety) has an associated transmit/receive module 202. An incoming RF signal received by the element 12 is amplified by an amplifier 207. The received signal modulates a laser 209. The laser output is carried on a fiber 210 to an optical power divider 212 associated with that antenna element. Each divider 212 splits its input signal to a plurality of photodiode arrays 216.sub.1 . . . 16, the number of photodiode arrays corresponding to the number of available time delay states. The output of each photodiode array 216.sub.i is impressed with a different, fixed time delay by a time delay unit 225 in a power combiner 226.


US 2014/0008754 (Ishihara) at FIG. 1 teaches plural PD arrays PDA1, PDA2.

    PNG
    media_image5.png
    690
    468
    media_image5.png
    Greyscale

See also:
[0045] Referring to FIG. 1 and FIG. 2, the amplifiers AMP are located on both sides of the photodiode arrays PDA1, PDA2. The array direction of the amplifiers AMP is parallel to the X-axis, and both groups 1G, 2G of amplifiers AMP are coincident in the array direction of the amplifiers AMP. The respective photodiodes PD1, PD2 are arrayed along the X-direction, and located on the same line. With reference to the array direction of the photodiodes PD1, PD2, amplifier groups located on one side are provided as 1G1, 2G1, and amplifier groups 1G2, 2G2 located on the other side are provided as 1G2, 2G2. In the case of PDA2, because the substrate on which the photodiode array is formed is different from that of the amplifiers, the amplifiers do not need to be disposed on both sides of the PDA2, and it suffices that the amplifiers are divided into two groups. 


US 2009/0101798 (Yadid-Pecht) at FIG. 1 teaches a sensor array 102 of PDs/pixels 114.

    PNG
    media_image6.png
    613
    585
    media_image6.png
    Greyscale

See also:
[0045] FIG. 1 shows a block diagram of a digital imaging system according to one embodiment. The digital imaging system 100 can include a sensor array 102, row select logic 104, column select logic 106, column signal processing circuits 108, timing and control logic 110, and a column/chip level readout amplifier 112. 

[0046] The sensor array 102 can include pixels, which can be referred to as an active pixel sensor (APS) (e.g., APS 114), arranged in m rows by n columns, where m and n can be whole numbers greater than 1. Each pixel (e.g., APS 114) in the array 102 can include a photodetector and associated readout and reset circuitry. Each pixel in the array may also be referred to as a photo-sensitive pixel. An implementation of an APS is shown and described in more detail in FIGS. 2-6. 
Regarding claim 1, the prior art of record fails to teach, in combination with other claim elements, an Extended Transit Time Array Photodetector Combiner (ETT- APC), wherein a depletion width of each of the Y photodetectors is increased to any value up to 4 micrometers, wherein the bandwidth of the ETT-APC is increased by reducing the transit time bandwidth of each of the Y photodetectors to any value down to 14 GHz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636